EXHIBIT 10.1

 

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

UNITED PAN AM FINANCIAL CORP.,

 

BVG WEST CORP.

 

AND

 

THE OTHER PARTIES SIGNATORY HERETO

 

JULY 26, 2005



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER

 

This Amended and Restated Agreement and Plan of Merger (the “Agreement”) is made
and entered into as of July 26, 2005, by and among United Pan Am Financial
Corp., a California corporation (“Acquiror”), a Delaware corporation to be
organized by Acquiror hereafter (“Newco”), BVG West Corp., a Delaware
corporation (“Target”), and Guillermo Bron, a shareholder of Target (“Bron”).

 

RECITALS

 

A. Target is the general partner of Pan American Financial LP, a Delaware
limited partnership (the “Partnership”). The term of the Partnership, which
expired on December 31, 2003, has been extended to December 31, 2008. The
principal assets of the Partnership consist of approximately 8,681,250 shares of
the Acquiror’s common stock, no par value per share (“Acquiror Common Stock”),
representing approximately 55% of total outstanding Acquiror Common Stock.

 

B. The principal assets of the Target currently consist of 1,368,750 shares of
Acquiror Common Stock and Target will receive an estimated additional 1,067,920
shares of Acquiror Common Stock to be distributed to Target in connection with
the liquidation of the Partnership, such that it is expected that the total
assets of the Target prior to the merger will consist of approximately 2,436,700
shares of Acquiror Common Stock (the “BVG-Owned Shares”), representing
approximately 15.2% of total outstanding Acquiror Common Stock.

 

C. The Partnership is in the process of being liquidated and dissolved, and, as
part of the plan of liquidation and dissolution in which the assets of the
Partnership will be distributed, it is contemplated that the existence of the
Target shall be terminated, by means of merger, as part of such liquidation,
dissolution and termination of the Partnership.

 

D. As a result of the liquidation and termination of the Partnership and of
Target, it is expected that approximately 10,050,000 shares of Acquiror Common
Stock will be distributed and become available for resale on the public market
and, in order to facilitate the orderly distribution of such Acquiror Common
Stock by the Partnership and Target, Acquiror has agreed to provide certain
registration rights pursuant to a Second Amended and Restated Registration
Rights Agreement of even date herewith and to enter into this Agreement.

 

E. The Boards of Directors of Target, Acquiror and Newco believe it is in the
best interests of their respective companies and the shareholders of their
respective companies that, in connection with the liquidation, dissolution and
termination of the Partnership, Target and Newco combine into a single company
through the merger of Target with and into Newco (the “Merger”) and, in
furtherance thereof, have approved the Merger. Pursuant to the Merger, among
other things, the outstanding shares of capital stock of Target (the “Target
Common Stock”) shall be converted into shares of Acquiror Common Stock, at the
rates set forth herein.

 

F. Target, Acquiror, Newco and Bron desire to make certain representations and
warranties and other agreements in connection with the Merger.

 

2



--------------------------------------------------------------------------------

F. The parties intend, by executing this Agreement, to adopt a plan of
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended (the “Code”), and to cause the Merger to qualify as a
reorganization under the provisions of Sections 368(a)(1)(C) of the Code.

 

AGREEMENT

 

The parties hereby agree as follows:

 

SECTION ONE

 

1. The Merger.

 

1.1 The Merger. At the Effective Time (as defined in Section 1.2) and subject to
and upon the terms and conditions of this Agreement, pursuant to an agreement of
merger (the “Agreement of Merger”) in accordance with the applicable provisions
of the Delaware General Corporation Law (“Delaware Law”), Target shall be merged
with and into Newco, the separate corporate existence of Target shall cease and
Newco shall continue as the surviving corporation of the Merger. Newco, as the
surviving corporation after the Merger, is hereinafter sometimes referred to as
the “Surviving Corporation.”

 

1.2 Closing; Effective Time. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place within 10 business days
following satisfaction of all conditions set forth in Section 5, or at such
other time as the parties agree (the “Closing Date”). In connection with the
Closing, the parties shall cause the Merger to be consummated by filing the
Agreement of Merger, together with the required officers’ certificates, with the
Secretary of State of the State of Delaware, in accordance with the relevant
provisions of Delaware Law (the time of such filing being the “Effective Time”).
The Closing shall take place at the offices of Manatt, Phelps & Phillips, 695
Town Center Drive, 14th Floor, Costa Mesa, California, or at such other location
as the parties agree.

 

1.3 Effect of the Merger. At the Effective Time, all the property, rights,
privileges, powers and franchises of Target shall vest in Newco, and all debts,
liabilities and duties of Target shall become the debts, liabilities and duties
of Newco.

 

1.4 Articles of Incorporation; Bylaws. At the Effective Time, the Certificate of
Incorporation and Bylaws of Newco, as in effect immediately prior to the
Effective Time, shall be the Certificate of Incorporation and Bylaws of the
Surviving Corporation until thereafter amended.

 

1.5 Directors and Officers. At the Effective Time, the officers and directors of
Newco shall be the officers and directors of the Surviving Corporation, in each
case until their respective successors are duly elected or appointed and
qualified.

 

1.6 Effect on Capital Stock. By virtue of the Merger and without any action on
the part of Acquiror, Newco, Target or any of their respective shareholders or
shareholder, the following shall occur at the Effective Time:

 

3



--------------------------------------------------------------------------------

(a) Conversion of Target Common Stock. All of the issued and outstanding shares
of Common Stock, par value $0.01 per share of Target (the “Target Common
Stock”), issued and outstanding immediately prior to the Effective Time shall be
converted at the Effective Time into the right to receive that number of shares
of Acquiror Common Stock as shall be determined in accordance with the
calculation set forth with respect to the Target Common Stock on Exhibit A
attached hereto (the “Exchange Ratio”). All shares of Target Common Stock, upon
conversion, shall no longer be outstanding and shall automatically be cancelled
and retired and shall cease to exist, and each holder of a certificate
representing any such shares of Target Common Stock shall cease to have any
rights with respect thereto, except the right to receive the merger
consideration therefor upon the surrender of such certificate in accordance with
Section 1.7, without interest.

 

(b) Fractional Shares. No fraction of a share of Acquiror Common Stock will be
issued, but in lieu thereof each holder of shares of Target Common Stock who
would otherwise be entitled to a fraction of a share of Acquiror Common Stock
(after aggregating all fractional shares of Acquiror Common Stock to be received
by such holder) shall receive from Acquiror an amount of cash (rounded to the
nearest whole cent) equal to the fair market value of a share of Acquiror Common
Stock immediately prior to the Effective Time, as determined in good faith by
Acquiror’s Board of Directors.

 

1.7 Surrender of Certificates.

 

(a) Acquiror to Provide Acquiror Common Stock and Cash. Promptly after the
Effective Time Acquiror shall make available for exchange in accordance with
this Section 1, through such reasonable procedures as Acquiror may adopt, (i)
the shares of Acquiror Common Stock issuable pursuant to Section 1.6(a) and (ii)
cash in an amount sufficient to permit payment of cash in lieu of fractional
shares pursuant to Section 1.6(b).

 

(b) Exchange Procedures. At the Effective Time (i) Surviving Corporation shall
distribute and deliver to Acquiror the BVG-Owned Shares which shall
automatically be cancelled, (ii) the stock certificate(s) evidencing all of
Target’s issued and outstanding Common Stock shall be delivered to Acquiror for
cancellation, (iii) Acquiror will deliver to Bron, for distribution to the
former shareholders of Target (A) certificates representing the number of shares
of Acquiror Common Stock to be issued at Closing, and (B) payment in lieu of
fractional shares and the certificates so surrendered shall be cancelled, and
(iv) Bron shall deliver to Acquiror the Collateral Shares pursuant to Section 7,
together with stock transfer powers relating thereto executed in blank.

 

(c) Form of Certificates of Acquiror Shares. The shares of Acquiror Common Stock
issued in exchange for shares of Target’s Common Stock shall bear such legends
as shall be, in the opinion of counsel to Acquiror, required under applicable
law or pursuant to this Agreement.

 

1.8 No Further Ownership Rights in Target Common Stock. All shares of Acquiror
Common Stock issued upon the surrender for exchange of shares of Target Common
Stock in accordance with the terms hereof (including any cash paid in lieu of
fractional shares) shall be deemed to have been issued in full satisfaction of
all rights pertaining to such shares of

 

4



--------------------------------------------------------------------------------

Target Common Stock, and there shall be no further registration of transfers on
the records of the Surviving Corporation of shares of Target Common Stock which
were outstanding immediately prior to the Effective Time.

 

1.9 Tax and Accounting Consequences. It is intended by the parties that the
Merger shall constitute a tax free reorganization within the meaning of Section
368 of the Code.

 

1.10 Taking of Necessary Action; Further Action. If at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of Target, the officers and directors of the Surviving
Corporation are fully authorized in the name of their respective corporations or
otherwise to take, and will take, all such lawful and necessary action, so long
as such action is not inconsistent with this Agreement.

 

1.11 Withholding. Each of the Acquiror and the Surviving Corporation shall be
entitled to deduct and withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement to any holder or former holder of Target
Common Stock such amounts as may be required to be deducted or withheld
therefrom under the Code or any provision of state, local or foreign tax law or
under any other applicable legal requirement. To the extent such amounts are so
deducted or withheld, such amounts shall be treated for all purposes under this
Agreement as having been paid to the person to whom such amounts would otherwise
have been paid.

 

SECTION TWO

 

2. Representations and Warranties of Target.

 

In this Agreement, any reference to a “Material Adverse Effect” with respect to
any entity or group of entities means any event, change or effect that, when
taken individually or together with all other adverse changes and effects, is or
is reasonably likely to be materially adverse to the condition (financial or
otherwise), properties, assets, liabilities, business, operations, results of
operations or prospects of such entity and its subsidiaries, taken as a whole,
or to prevent or materially delay consummation of the Merger or otherwise to
prevent such entity and its subsidiaries from performing their obligations under
this Agreement.

 

In this Agreement, any reference to a party’s “knowledge” means such party’s
actual knowledge after due and diligent inquiry of officers, directors and other
employees of such party reasonably believed to have knowledge of the matter in
questions.

 

Except as disclosed in a document dated as of the date of this Agreement and
delivered by Target to Acquiror prior to the execution and delivery of this
Agreement and referring to the representations and warranties in this Agreement
(the “Target Disclosure Schedule”), Target and Bron represent and warrant to
Acquiror and Newco as follows:

 

2.1 Organization. Target is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization. Target has
the requisite

 

5



--------------------------------------------------------------------------------

corporate power and authority and all necessary government approvals to own,
lease and operate its properties and to carry on its business as now being
conducted, except where the failure to have such power, authority and
governmental approvals would not, individually or in the aggregate, have a
Material Adverse Effect on Target.

 

2.2 Certificate of Incorporation and Bylaws. Target has delivered a true and
correct copy of the Certificate of Incorporation and Bylaws or other charter
documents, as applicable, of Target, each as amended to date, to Acquiror.
Target is not in violation of any of the provisions of its Certificate of
Incorporation or Bylaws or equivalent organizational documents.

 

2.3 Capital Structure. The authorized capital stock of Target consists of 1,000
shares of Common Stock, of which 118 shares are issued and outstanding. There
are no other outstanding shares of capital stock or voting securities and no
outstanding commitments to issue any shares of capital stock or voting
securities. All outstanding shares of Target Common Stock are duly authorized,
validly issued, fully paid and non-assessable and are free of any liens or
encumbrances other than any liens or encumbrances created by or imposed upon the
holders thereof, and are not subject to preemptive rights or rights of first
refusal created by statute, the Certificate of Incorporation or Bylaws of Target
or any agreement to which Target is a party or by which it is bound.

 

2.4 Authority. Target has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Target. Target’s Board of Directors has
unanimously approved the Merger and this Agreement. This Agreement has been duly
executed and delivered by Target and assuming due authorization, execution and
delivery by the other parties hereto, constitutes the valid and binding
obligation of Target enforceable against Target in accordance with its terms,
except as such enforceability may be limited by principles of public policy and
subject to the laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.

 

2.5 No Conflicts. The execution and delivery of this Agreement by Target does
not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under (a)
any provision of the Certificate of Incorporation or Bylaws of Target, as
amended, or (b) any material mortgage, indenture, lease, contract or other
agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Target
or any of its properties or assets.

 

2.6 Required Filings and Consents. No consent, approval, order or authorization
of, or registration, declaration or filing with, any court, administrative
agency or commission or other governmental authority or instrumentality
(“Governmental Entity”) is required by or with respect to Target in connection
with the execution and delivery of this

 

6



--------------------------------------------------------------------------------

Agreement or the consummation of the transactions contemplated hereby, except
for (a) the filing of appropriate merger documents as required by Delaware Law,
(b) any filings as may be required under applicable state securities laws and
the securities laws of any foreign country and (c) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Material Adverse Effect on Target and would not prevent,
materially alter or delay any the transactions contemplated by this Agreement.

 

2.7 Financial Statements. Target’s unaudited financial statements (balance sheet
and statement of cash flows) for the fiscal year ended December 31, 2004 and for
the six month period ended June 30, 2005 (collectively, the “Financial
Statements”) accurately set forth the financial condition and operating results
of Target as of the dates, and for the periods, indicated therein, but were not
prepared in accordance with generally accepted accounting principles including
notes thereto or any year-end audit adjustments.

 

2.8 Absence of Undisclosed Liabilities. Target has no material obligations or
liabilities of any nature (matured or unmatured, fixed or contingent) other than
(a) those set forth or adequately provided for in the Financial Statements for
the period ended June 30, 2005, (b) those incurred in the ordinary course of
business and not required to be set forth in the Financial Statements under
generally accepted accounting principles, (c) those incurred in the ordinary
course of business since the date of the Financial Statements and consistent
with past practice, and (d) those incurred in connection with the execution of
this Agreement.

 

2.9 Litigation. There is no private or governmental action, suit, proceeding,
claim, arbitration or investigation pending before any agency, court or
tribunal, foreign or domestic, or, to the knowledge of Target, threatened
against Target or any of its respective properties or any of its respective
officers or directors (in their capacities as such) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on
Target. There is no judgment, decree or order against Target or, to the best
knowledge of Target, any of its respective directors or officers (in their
capacities as such), that could prevent, enjoin, or materially alter or delay
any of the transactions contemplated by this Agreement, or that could reasonably
be expected to have a Material Adverse Effect on Target. All litigation to which
Target is a party (or, to the knowledge of Target, threatened to become a party)
is disclosed in the Target Disclosure Schedule.

 

2.10 Title to Property. Target has good and marketable title to the BVG-Owned
Shares which it currently owns and will have upon the distribution by the
Partnership, good and marketable title to the BVG-Owned Shares to be distributed
to it upon the liquidation and dissolution of the Partnership. Target owns no
real property or other personal property.

 

2.11 Taxes. All returns required to be filed by the Target have been accurately
and timely filed and all such returns are complete and correct. All taxes that
are due or to Target’s knowledge claimed to be due from Target have been paid
other than those currently payable without penalty or interest for which
adequate reserves have been established on the books and records of Target. To
Target’s knowledge, there are no proposed tax assessments against Target. No
claim or deficiency assessment with respect to or proposed adjustment of
Target’s Taxes is currently assessed or pending or to Target’s knowledge
threatened, and there is

 

7



--------------------------------------------------------------------------------

no basis for any such claim, assessment or adjustment. There is no tax lien
(other than for current taxes not yet due and payable), whether imposed by any
federal, state, county or local taxing authority, outstanding against Target’s
assets, properties or business. No audit is pending against Target and, to
Target’s knowledge, no audit has been proposed or threatened.

 

2.12 Employee Matters. Target has no employees and no Employee Benefit Plan as
defined in the Employee Retirement Income Security Act of 1974.

 

2.13 Material Contracts. Section 2.13 of the Target Disclosure Schedule contain
a list of all contracts and agreements to which Target is a party and that are
material to the business, results of operations, or condition (financial or
otherwise), of Target taken as a whole (such contracts, agreements and
arrangements as are required to be set forth in Section 2.13 of the Target
Disclosure Schedule being referred to herein collectively as the “Material
Contracts”).

 

2.14 Insurance. Target has no policies of insurance and bonds of any type.

 

2.15 Compliance With Laws. Target has complied with, is not in violation of, and
has not received any notices of violation with respect to, any federal, state,
local or foreign statute, law or regulation with respect to the conduct of its
business, or the ownership of its assets, except for such violations or failures
to comply as could not reasonably be expected to have a Material Adverse Effect
on Target.

 

2.16 Minute Books. The minute books of Target made available to Acquiror contain
a complete summary of all meetings of directors and stockholders or actions by
written consent since the time of incorporation of Target through the date of
this Agreement, and reflect all transactions referred to in such minutes
accurately in all material respects.

 

2.17 Third Party Consents. Except as set forth in Section 2.17 of the Target
Disclosure Schedule, no consent or approval is needed from any third party in
order to effect the Merger, this Agreement or any of the transactions
contemplated hereby.

 

2.18 Representations Complete. None of the representations or warranties made by
Target or Bron herein or in any Schedule hereto, including the Target Disclosure
Schedule, or certificate furnished by Target pursuant to this Agreement, when
all such documents are read together in their entirety, contains or will contain
at the Effective Time any untrue statement of a material fact, or omits or will
omit at the Effective Time to state any material fact necessary in order to make
the statements contained herein or therein, in the light of the circumstances
under which made, not misleading.

 

SECTION THREE

 

3. Representations and Warranties of Acquiror and Newco.

 

Except as disclosed in a document dated as of the date of this Agreement and
delivered by Acquiror and Newco to Target prior to the execution and delivery of
this

 

8



--------------------------------------------------------------------------------

Agreement and referring to the representations and warranties in this Agreement
(the “Acquiror Disclosure Schedule”), Acquiror and Newco hereby represent and
warrant to Target as follows:

 

3.1 Organization, Standing and Power. Each of Acquiror and Newco is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization. Each of Acquiror and Newco has the
corporate power to own its properties and to carry on its business as now being
conducted and as proposed to be conducted and is duly qualified to do business
and is in good standing in each jurisdiction in which the failure to be so
qualified and in good standing would have a Material Adverse Effect on Acquiror.
Acquiror has delivered a true and correct copy of the Articles of Incorporation
and Bylaws or other charter documents, as applicable, of Acquiror and Newco, as
amended to date, to Target. Each of Acquiror and Newco is not in violation of
any material provisions of its Articles of Incorporation or Bylaws or equivalent
organizational documents.

 

3.2 Capital Structure. The authorized capital stock of Acquiror consists of
30,000,000 shares of Common Stock, no par value, of which 16,957,694 shares
shall be issued and outstanding immediately prior to the Effective Time and
2,000,000 shares of preferred stock, of which no shares shall be issued and
outstanding immediately prior to the Effective Time. The shares of Acquiror
Common Stock to be issued pursuant to the Merger will be, upon issuance, duly
authorized, validly issued, fully paid, and non-assessable.

 

3.3 Authority. Each of Acquiror and Newco has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Acquiror and Newco (other than,
with respect to the Merger, the filing and recordation of appropriate merger
documents as required by Delaware law). This Agreement has been duly executed
and delivered by Acquiror and Newco and, assuming the assuming due
authorization, execution and delivery by the other parties hereto, constitute
the valid and binding obligations of Acquiror and Newco, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.

 

3.4 No Conflict. The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under (a) any provision of
the Articles of Incorporation or Bylaws of Acquiror or Newco, as amended, or (b)
any material mortgage, indenture, lease, contract or other agreement or
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Acquiror or its
properties or assets or applicable to Newco or its properties or assets.

 

3.5 Required Filings and Consents. No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity, is
required

 

9



--------------------------------------------------------------------------------

by or with respect to Acquiror or Newco in connection with the execution and
delivery of this Agreement by Acquiror or Newco or the consummation by Acquiror
or Newco of the transactions contemplated hereby, except for (a) the filing of
appropriate merger documents as required by Delaware Law, (b) any filings as may
be required under applicable state securities laws and the securities laws of
any foreign country and (c) such other consents, authorizations, filings,
approvals and registrations which, if not obtained or made, would not have a
Material Adverse Effect on Acquiror and would not prevent, materially alter or
delay any the transactions contemplated by this Agreement.

 

3.6 Corporate Approval. Each of the Board of Directors of Acquiror and Newco has
approved the transactions contemplated by this Agreement.

 

3.7 Representations Complete. None of the representations or warranties made by
Acquiror or Newco herein or in any Schedule hereto, including the Acquiror
Disclosure Schedule, or certificate furnished by Acquiror or Newco pursuant to
this Agreement, when all such documents are read together in their entirety,
contains or will contain at the Effective Time any untrue statement of a
material fact, or omits or will omit at the Effective Time to state any material
fact necessary in order to make the statements contained herein or therein, in
the light of the circumstances under which made, not misleading.

 

SECTION FOUR

 

4. Additional Agreements.

 

4.1 Reasonable Best Efforts and Further Assurances. Each of the parties to this
Agreement shall use its reasonable best efforts to effectuate the transactions
contemplated hereby and to fulfill and cause to be fulfilled the conditions to
closing under this Agreement. Each party hereto, at the reasonable request of
another party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

 

4.2 Consents; Cooperation. Each of Acquiror and Target shall use its reasonable
best efforts to promptly (a) obtain from any Governmental Entity or third party
any consents, licenses, permits, waivers, approvals, authorizations or orders
required to be obtained or made by Acquiror or Target in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder (b) make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
and the Merger required under applicable federal, state or foreign securities
laws.

 

4.3 Access to Information. Target shall afford Acquiror and its accountants,
counsel and other representatives, reasonable access during normal business
hours during the period prior to the Effective Time to (a) all of Target’s
properties, books, contracts, commitments and records, and (b) all other
information concerning the business, properties and personnel of Target as
Acquiror may reasonably request. Target agrees to provide to Acquiror and its
accountants, counsel and other representatives copies of internal financial
statements promptly upon request.

 

10



--------------------------------------------------------------------------------

4.4 Public Disclosure. Unless otherwise permitted by this Agreement, Acquiror
and Target shall consult with each other before issuing any press release or
otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement and the transactions contemplated hereby,
and neither shall issue any such press release or make any such statement or
disclosure without the prior approval of the other (which approval shall not be
unreasonably withheld), except as may be required by law.

 

SECTION FIVE

 

5. Conditions to the Merger.

 

5.1 Conditions to Obligations of Each Party to Effect the Merger. The respective
obligations of each party to this Agreement to consummate and effect this
Agreement and the transactions contemplated hereby shall be subject to the
satisfaction on or prior to the Effective Time of each of the following
conditions, any of which may be waived, in writing, by agreement of all the
parties hereto:

 

(a) Stockholder Approval. This Agreement and the Merger shall have been duly
approved and adopted by all of the stockholders of Target.

 

(b) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Merger shall be in effect, nor shall any
proceeding brought by an administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, seeking any of
the foregoing be pending; nor shall there be any action taken, or any statute,
rule, regulation or order enacted, entered, enforced or deemed applicable to the
Merger, which makes the consummation of the Merger illegal. In the event an
injunction or other order shall have been issued, each party agrees to use its
reasonable diligent efforts to have such injunction or other order lifted.

 

(c) Governmental Approval. Acquiror, Newco and Target shall have timely obtained
from each Governmental Entity all approvals, waivers and consents, if any,
necessary for consummation of or in connection with the Merger and the several
transactions contemplated hereby.

 

(d) Substitution as General Partner. Target shall have been removed as the
general partner of the Partnership, a successor general partner shall have been
substituted in place of Target as general partner of the Partnership, and Target
shall have received a release and indemnification from the Partnership, its
partners and the successor general partner, in a form reasonably satisfactory to
Acquiror and its counsel, releasing, indemnifying and holding Target harmless
from any claims and liabilities arising on or before the substitution.

 

5.2 Additional Conditions to Obligations of Target. The obligations of Target to
consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Effective Time of each
of the following conditions, any of which may be waived, in writing, by Target:

 

11



--------------------------------------------------------------------------------

(a) Representations, Warranties and Covenants (i) Each of the representations
and warranties of Acquiror and Newco in this Agreement that is expressly
qualified by a reference to materiality shall be true in all respects as so
qualified, and each of the representations and warranties of Acquiror and Newco
in this Agreement that is not so qualified shall be true and correct in all
material respects, on and as of the Effective Time as though such representation
or warranty had been made on and as of such time (except that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date), and (ii) Acquiror and Newco
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by them as of the Effective Time.

 

(b) No Material Adverse Changes. There shall not have occurred any material
adverse change in the condition (financial or otherwise), properties, assets
(including intangible assets), liabilities, business, operations, results of
operations or prospects of Acquiror and its subsidiaries, taken as a whole.

 

(c) Certificates of Acquiror.

 

(i) Compliance Certificate of Acquiror. Target shall have been provided with a
certificate executed on behalf of Acquiror by its Chief Executive Officer to the
effect that, as of the Effective Time, each of the conditions set forth in
Section 5.2 (a) and (b) above has been satisfied.

 

(ii) Certificate of Secretary of Acquiror. Target shall have been provided with
a certificate executed by the Secretary of Acquiror certifying:

 

(A) Resolutions duly adopted by the Board of Directors authorizing the execution
of this Agreement and the execution, performance and delivery of all agreements,
documents and transactions contemplated hereby; and

 

(B) The Articles of Incorporation and Bylaws of Acquiror, as in effect
immediately prior to the Effective Time, including all amendments thereto.

 

5.3 Additional Conditions to the Obligations of Acquiror and Newco. The
obligations of Acquiror and Newco to consummate and effect this Agreement and
the transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, by Acquiror and Newco:

 

(a) Representations, Warranties and Covenants. (i) Each of the representations
and warranties of Target in this Agreement that is expressly qualified by a
reference to materiality shall be true in all respects as so qualified, and each
of the representations and warranties of Target in this Agreement that is not so
qualified shall be true and correct in all material respects, on and as of the
Effective Time as though such

 

12



--------------------------------------------------------------------------------

representation or warranty had been made on and as of such time (except that
those representations and warranties which address matters only as of a
particular date shall remain true and correct as of such date), and (ii) Target
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it as of the Effective Time.

 

(b) No Material Adverse Changes. There shall not have occurred any material
adverse change in the condition (financial or otherwise), properties, assets
(including intangible assets), liabilities, business, operations, results of
operations or prospects of Target and its subsidiaries, taken as a whole.

 

(c) Certificates of Target.

 

(i) Compliance Certificate of Target. Acquiror and Newco shall have been
provided with a certificate executed on behalf of Target by its Chief Executive
Officer to the effect that, as of the Effective Time, each of the conditions set
forth in Section 5.3(a) and (b) above has been satisfied.

 

(ii) Certificate of Secretary of Target. Acquiror and Newco shall have been
provided with a certificate executed by the Secretary of Target certifying:

 

(A) Resolutions duly adopted by the Board of Directors and the shareholders
authorizing the execution of this Agreement and the execution, performance and
delivery of all agreements, documents and transactions contemplated hereby; and

 

(B) The Certificate of Incorporation and Bylaws of Target, as in effect
immediately prior to the Effective Time, including all amendments thereto.

 

(d) Third Party Consents. Acquiror and Newco shall have been furnished with
evidence satisfactory to it that Target has obtained those consents, waivers,
approvals or authorizations of those Governmental Entities and third parties
whose consent or approval are required in connection with the Merger.

 

(e) Injunctions or Restraints on Merger and Conduct of Business. No proceeding
brought by any administrative agency or commission of other governmental
authority or instrumentality, domestic or foreign, seeking to prevent the
consummation of the Merger shall be pending.

 

(f) Stockholder Representation Letter. Acquiror and Newco shall have been
furnished with a completed and executed Stockholder Representation Letter from
each shareholder of Target in the form attached hereto as Exhibit B.

 

(g) Payment of Expenses. Target and/or Bron shall have paid or reimbursed, or
made provision acceptable to the Company to pay or reimburse, all expenses as
provided in Section 6.3.

 

13



--------------------------------------------------------------------------------

SECTION SIX

 

6. Termination, Amendment and Waiver.

 

6.1 Termination. At any time prior to the Effective Time, whether before or
after approval of the matters presented in connection with the Merger by the
shareholders of Target, this Agreement may be terminated and the Merger may be
abandoned by mutual consent of Target and Acquiror, or:

 

(a) by Acquiror, if Target shall materially breach any of its representations,
warranties or obligations hereunder and such breach shall not have been cured
within ten calendar business days of receipt by Target of written notice of such
breach, provided that Acquiror is not in material breach of any of its
representations, warranties or obligations hereunder, and provided further, that
no cure period shall be required for a breach which by its nature cannot be
cured;

 

(b) by Target, if Acquiror shall materially breach any of its representations,
warranties or obligations hereunder and such breach shall not have been cured
within ten calendar days following receipt by Acquiror of written notice of such
breach, provided that Target is not in material breach of any of its
representations, warranties or obligations hereunder, and provided further, that
no cure period shall be required for a breach which by its nature cannot be
cured.

 

6.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 6.1, except as otherwise specifically provided in Section
6.3, this Agreement shall forthwith become void and there shall be no liability
or obligation on the part of Acquiror or Target or their respective officers,
directors, shareholders or affiliates, except to the extent that such
termination results from the breach by a party hereto of any of its
representations, warranties or covenants set forth in this Agreement; provided
that, the provisions of Section 4.4 (Public Disclosure) and this Section 6.2
shall remain in full force and effect and survive any termination of this
Agreement.

 

6.3 Expenses. Whether or not the Merger is consummated, all costs and expenses
incurred by Acquiror or Newco in connection with this Agreement, including the
preparation and negotiation of this Agreement, and the transactions contemplated
hereby including, without limitation, filing fees and the fees and expenses of
accountants and legal counsel, shall be reimbursed by Target and/or Bron (a) on
or before the latter to occur of the consummation of an underwritten offering by
the Partnership or the Effective Time, but in no event later than December 31,
2005, in the case of costs and expenses incurred in connection with the
preparation and negotiation of this Agreement, and (b) at or prior to the
earlier to occur of the termination of this Agreement or the Effective Time in
the case of all other costs and expenses. In addition to the costs and expenses
of Acquiror or Newco to be reimbursed by Target and/or Bron, Target and Bron
shall each also pay their own costs and expenses.

 

6.4 Amendment. The boards of directors of the parties may cause this Agreement
to be amended at any time by execution of an instrument in writing signed on
behalf of each of the parties; provided that an amendment made subsequent to
adoption of the

 

14



--------------------------------------------------------------------------------

Agreement by the shareholders of Target shall not (a) alter or change the amount
or kind of consideration to be received on conversion of the Target Common
Stock, (b) alter or change any term of the Certificate of Incorporation of the
Surviving Corporation to be effected by the Merger, or (c) alter or change any
of the terms and conditions of the Agreement if such alteration or change would
adversely affect the shareholders of Target.

 

SECTION SEVEN

 

7. Collateral Shares and Indemnification.

 

7.1 Survival of Representations and Warranties. All covenants to be performed
prior to the Effective Time, and all representations and warranties in this
Agreement or in any instrument delivered pursuant to this Agreement, and the
indemnification obligations under Section 7.2(a) and 7.2(b) shall survive the
consummation of the Merger and continue for a period ending upon the earlier to
occur of (a) two years from the Effective Time, or (b) the date on which
Acquiror shall have completed either (i) a sale of all or substantially all of
its assets to an unrelated party or (ii) a merger or other reorganization
resulting in a majority of the outstanding voting shares of Acquiror or the
entity surviving such merger or reorganization being owned by persons who were
not holders of at least a majority of Acquiror’s capital stock immediately prior
to such merger or other reorganization (the “Indemnification Period”); provided
that if any claims for indemnification have been asserted with respect to any
such representations and warranties prior to the second anniversary of the
Effective Time, the Indemnification Period shall continue in effect until final
resolution of any such claims, and provided further that representations,
warranties and covenants relating to Taxes shall survive until 30 days after
expiration of all applicable statutes of limitations relating to such Taxes. All
covenants to be performed after the Effective Time shall continue indefinitely.

 

7.2 Indemnification.

 

(a) Indemnification Relating to the Partnership. From and after the Effective
Time, Bron shall protect, defend, indemnify and hold harmless Acquiror and the
Surviving Corporation, and such of their respective affiliates, officers,
directors, employees, representatives and agents that Acquiror or Surviving
Corporation is otherwise obligated to indemnify or defend under law, or pursuant
to its charter or bylaws, or pursuant to agreement (Acquiror, Surviving
Corporation and each of the foregoing persons or entities is hereinafter
referred to individually as an “Indemnified Person” and collectively as
“Indemnified Persons”) from and against any and all losses, costs, damages,
liabilities, fees (including without limitation attorneys’ fees) and expenses
(collectively, “Damages”) that any of the Indemnified Persons may become subject
to during the Indemnification Period by reason of or in connection with any
claim, demand, action or cause of action arising from or relating to Target’s
duties or responsibilities as general partner of the Partnership or in
connection with Target’s role in the liquidation or dissolution of the
Partnership, including the obligations of Target under any agreement entered
into in connection therewith.

 

(b) Indemnified Damages Relating to the Merger. Subject to the limitations set
forth in this Section 7, from and after the Effective Time, Bron shall protect,
defend, indemnify and hold harmless the Indemnified Persons from and against any
and all

 

15



--------------------------------------------------------------------------------

Damages that any of the Indemnified Persons may become subject to during the
Indemnification Period by reason of or in connection with any claim, demand,
action or cause of action alleging misrepresentation, breach of, or default in
connection with, any of the representations, warranties, covenants or agreements
of Target or Bron contained in this Agreement, including any exhibits or
schedules attached hereto, and the Agreement of Merger. Damages in each case
shall be net of the amount of any insurance proceeds and indemnity and
contribution actually recovered by Acquiror or the Surviving Corporation.

 

(c) Collateral Shares. Bron hereby agrees to pledge as collateral to secure
performance of Bron’s indemnification obligation during the Indemnification
Period that number of shares of Acquiror Common Stock (as adjusted pursuant to
any reclassification, recapitalization, split-up, combination, stock dividend or
exchange) that Bron is entitled to receive in the Merger in exchange for the
Target Common Stock, equal to the quotient of (i) $15,000,000 divided by (ii)
the average closing market price of Acquiror Common Stock during the five (5)
trading days immediately preceding the Effective Time (the “Collateral Shares”).
Bron shall at the Effective Time pledge and grant to Acquiror a first-priority
security interest in the Collateral Shares and shall assign, transfer and
deliver to Acquiror the Collateral Shares, together with the certificates
evidencing the same, accompanied by stock transfer powers executed in blank, to
secure performance of Bron’s indemnification obligations hereunder. In the event
that any additional documents or further action shall hereafter be, in the
discretion of Acquiror, necessary to create, perfect or maintain its security
interest in the Collateral Shares, Bron shall, at the reasonable request of
Acquiror, execute and deliver such other instruments and do and perform such
other acts and things as may be necessary or desirable for creating, perfecting
and maintaining the valid security interest of Acquiror in the Collateral
Shares. During the Indemnification Period, Bron shall have the right to vote and
receive any cash dividends declared and paid on any Collateral Shares held by
Acquiror (other than Collateral Shares which have been foreclosed upon in
satisfaction of a demand for indemnification pursuant to Section 7.3 below).
Upon expiration of the Indemnification Period, Acquiror’s security interest in
any Collateral Shares remaining in the possession of Acquiror shall be released
and the certificates representing such shares, together with stock transfer
powers executed by Bron, shall be delivered to Bron.

 

(d) Defense of Claims. Promptly following receipt of notice by an Indemnified
Party of a claim or action for which indemnification may be demanded hereunder,
the Indemnified Person shall notify Bron in writing of such claim or action,
describing in reasonable detail the basis for such claim; provided however, that
any delay in notifying Bron shall not prejudice the rights of such Indemnified
Party hereunder unless such delay shall have a material and adverse effect on
the defense of such claim or action. Bron shall pay all legal fees and expenses
of the Indemnified Person in the defense of indemnified claims or actions;
provided however, that Bron shall not be obligated to pay legal fees and
expenses to more than one law firm, selected by a majority of such Indemnified
Persons, in connection with the defense of similar claims arising out of the
same alleged acts or omissions which have been asserted against more than one
Indemnified Person, unless there may be defenses available to an Indemnified
Person which are different from or additional to those of other Indemnified
Persons and which create, in the good faith judgment of such law firm, a
conflict of interest in such combined representation. Bron shall not, without
the prior consent of the Indemnified Person,

 

16



--------------------------------------------------------------------------------

effect any settlement, compromise or consent to the entry of judgment in any
pending or threatened action, suit or proceeding unless such settlement,
compromise or consent includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such action,
suit or proceeding.

 

7.3 Method of Asserting Claims for Indemnification.

 

(a) Demands for Indemnification. Acquiror may, from time to time, deliver to
Bron certificates, signed by any officer of Acquiror (an “Officer’s
Certificate”), demanding indemnification hereunder and certifying that a
majority of the independent directors of Acquiror then in office have approved
the demand. Each Officer’s Certificate shall state: (i) a claim for
indemnification is being made pursuant to Section 7 of the Agreement, the date
that Bron was notified of such claim and the identity of the Indemnified Person
making such claim, (ii) in reasonable detail, the individual items of such
alleged indemnification obligations included in the amount so stated, the date
each such item was paid, or properly accrued or arose; (iii) the aggregate
dollar amount of the indemnification obligation, if ascertainable; and (iv) the
value per share of the Collateral Shares at the date of the demand, based upon
the closing sale price of Acquiror Common Stock on such day, or if no such sale
takes place on such day, the average of the reported closing bid and asked
prices on the principal national securities exchange or quotation system on
which the Common Stock is quoted or listed, or if not so available, as
determined in good faith by Acquiror’s Board of Directors.

 

(b) Objections. If Bron fails to give a notice of objection (“Objection Notice”)
to Acquiror of his objection to a claim specified in the applicable Officer’s
Certificate within thirty (30) days after such receipt, then the claim shall be
deemed to be valid and either (i) Bron shall pay to Acquiror by wire transfer or
certified check in the amount of Damages specified in the Officer’s Certificate,
or (ii) Acquiror may, upon not less than 10 days notice to Bron following
approval of a majority of the independent directors of Acquiror then in office,
foreclose upon or otherwise enforce its security interest in any manner
permitted by California law upon that number of Collateral Shares having an
aggregate value (based on the per share valuation specified in the Officer’s
Certificate) equal to the Damages claimed in the Officer’s Certificate, or (iii)
some combination of the foregoing as Bron and Acquiror may agree. Following a
foreclosure upon such Collateral Shares, Acquiror may sell or otherwise dispose
of such shares at one or more private or public sales at such price and on such
terms and in such manner as Acquiror may determine, subject to the requirements
of applicable law.

 

(c) Arbitration. If Bron gives Acquiror an Objection Notice within such thirty
(30) day period, then within sixty (60) days thereafter, Acquiror and Bron shall
demand arbitration of the matter and the matter will be settled by arbitration
conducted by three (3) arbitrators in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. Within fifteen (15) days after
such written notice is sent, Acquiror and Bron will each select one (1)
arbitrator, and the two (2) arbitrators so selected will select a third
arbitrator. The decision of the arbitrators as to the validity and amount of any
claim for indemnification in such Officer’s Certificate will be binding and
conclusive upon the parties to this Agreement. Judgment upon any award rendered
by the arbitrators may be entered in any court having jurisdiction. Any such
arbitration will be held in Los Angeles County, California.

 

17



--------------------------------------------------------------------------------

The arbitrators shall designate one (1) of its parties as the “non-prevailing
party” and such non-prevailing party will pay its, his or their own expenses,
the fees of each arbitrator, and the expenses, including with limitation,
attorneys’ fees and costs, incurred by the other party to the arbitration.

 

SECTION EIGHT

 

8. General Provisions.

 

8.1 Survival of Warranties. The representations, warranties and agreements set
forth in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time of the Merger for the Indemnification
Period as provided in Section 7 above.

 

8.2 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice,

 

(a) if to Acquiror, to:

              

United Pan Am Financial Corp.

Attn: Ray Thousand, President

3990 Westerly Place, Suite 200

Newport Beach, CA 92660

Facsimile: 949-224-1912

Telephone: 949-224-1278

                                  

(b) if to Target, to:

              

BVG West Corp.

Attn: Guillermo Bron, President

1901 Avenue of the Stars

Suite 470

Los Angeles, CA 90067

Facsimile: 310-277-7582

Telephone: 310-788-5700

                                        

 

8.3 Interpretation. When a reference is made in this Agreement to Exhibits or
Schedules, such reference shall be to an Exhibit or Schedule to this Agreement
unless otherwise indicated. The words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.” The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available. The phrases “the date of this
Agreement,” “the date hereof,” and terms of similar import, unless the context
otherwise requires, shall be deemed to refer to July 26, 2005. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

18



--------------------------------------------------------------------------------

8.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

8.5 Entire Agreement; Nonassignability. This Agreement and the documents and
instruments and other agreements specifically referred to herein or delivered
pursuant hereto, including the Exhibits, the Schedules, including the Target
Disclosure Schedule and the Acquiror Disclosure Schedule (a) constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and (b) shall not be
assigned by operation of law or otherwise except as otherwise specifically
provided.

 

8.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (a) such provision shall be
excluded from this Agreement, (b) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (c) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

8.7 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

 

8.8 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

8.9 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

8.10 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties or their respective successors and
assigns. Any amendment or waiver effected in accordance with this Section 8.10
shall be binding upon the parties and their respective successors and assigns.

 

19



--------------------------------------------------------------------------------

[Signature Page Follows]

 

 

20



--------------------------------------------------------------------------------

Target, Acquiror and Newco have executed this Agreement as of the date first
written above.

 

TARGET:

BVG WEST CORP.

By:

 

/s/ Guillermo Bron

--------------------------------------------------------------------------------

   

Guillermo Bron, President

ACQUIROR:

UNITED PAN AM FINANCIAL CORP.

By:

 

/s/ Ray Thousand

--------------------------------------------------------------------------------

   

Ray Thousand, Chief Executive Officer

BRON:

GUILLERMO BRON

/s/ Guillermo Bron

--------------------------------------------------------------------------------

 

19



--------------------------------------------------------------------------------

EXHIBITS

 

  Exhibit A -     Exchange Ratio

 

  Exhibit B -     Form of Stockholder Representation Letter

 

1



--------------------------------------------------------------------------------

EXHIBIT A

 

EXCHANGE RATIO

 

Each share of Target Common Stock outstanding at the Effective Time shall be
exchanged for that number of shares of Acquiror Common Stock determined pursuant
to the following ratio:

 

(Number of BVG-Owned Shares at the Effective Time) divided by (Number of shares
of Target Common Stock outstanding at the Effective Time)

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF STOCKHOLDER REPRESENTATION LETTER

 

Board of Directors

United Pan Am Financial Corp.

1055 Wilshire Blvd., Suite 1880

Los Angeles, CA 90017

 

RE: [            ] shares of Common Stock

 

Gentlemen:

 

In connection with the issuance of [                    ] shares (the “Shares)
of Common Stock of United Pan Am Financial Corp. (the “Company”) pursuant to an
Amended and Restated Agreement and Plan of Merger between and among
[                    ] (“Newco”), the Company and BVG West Corp. (“Target”)
dated as of July             , 2005 (the “Merger Agreement”), the undersigned
stockholder of Target (the “Stockholder”) represents and warrants to the Company
and Newco as follows:

 

1. Acquired Entirely for Own Account. The Shares to be acquired by the
Stockholder will be acquired for investment for the Stockholder’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Stockholder has no present intention of selling,
granting any participation in, or otherwise distributing the same. The
Stockholder further represents that the Stockholder does not presently have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares.

 

2. Restricted Securities. The Stockholder understands that the Shares have not
been, and will not be, registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depend upon, among other things, the bona
fide nature of the investment intent and the accuracy of the Stockholder’s
representations as expressed herein. The Stockholder understands that the Shares
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Stockholder must hold the Shares
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Stockholder
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Stockholder’s
control, and which the Company is under no obligation and may not be able to
satisfy.

 

3. Legends. The Stockholder understands that the Shares, and any securities
issued in respect of or exchange for the Shares, may bear one or all of the
following legends:

 

B-1



--------------------------------------------------------------------------------

(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(b) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

 

4. Experience and Disclosure. The Stockholder, by virtue of his, her or its
ownership of Target’s shares, has a preexisting business and/or investment
relationship with the Company and is familiar with the Company and its business
and financial condition and results of operations. The Stockholder has also such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks relating to the acquisition of the Shares and
has reviewed and inspected all of the data and information provided to it by the
Company in connection with the Merger. The Stockholder has been furnished by the
Company with all the documents and information regarding the Company which the
Stockholder has requested, and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the Company’s business, assets and
financial position.

 

     

 

B-2